Order entered December 4, 2014




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-14-00770-CR
                                     No. 05-14-00771-CR

                         STEVEN DWAYNE FERRELL, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-72590-L, F14-54495-L

                                         ORDER
       The Court REINSTATES the appeals.

       On October 29, 2014, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records have not been filed. On November 24, 2014, appellant filed

motions to dismiss the appeals. Therefore, we conclude findings are no longer necessary and

VACATE the October 29, 2014 order requiring findings. The motions to dismiss will be

disposed of in due course.


                                                    /s/   ADA BROWN
                                                          JUSTICE